Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a plurality of lighting fixtures configured to receive commands from a wireless network in a first mode of operation and from a wired network in a second mode of operation; a controller coupled to the plurality of lighting fixtures via the wired network and the wireless network; and 
the wired network including, an analog control; and a digital control, wherein the analog and digital controls share a common physical interface” as required by claim 1 and “controlling the plurality of lighting fixtures with a wireless network in a first mode of operation; controlling the plurality of lighting fixtures with a wired network in a second mode of operation; wherein an intensity of all LED arrays of each lighting fixture is controlled with an analog control signal during the second mode of operation; and wherein an intensity of one or more LED arrays of each lighting fixture is controlled with a digital control signal during the second mode of operation” as required by claim 10. Claims 2 thru 9 are allowed based upon their dependency to claim 1 and claims 11 thru 14 are allowed based upon their dependency to claim 10.

Claims 1-14 are in condition for allowance


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURTIS R BAHR/Examiner, Art Unit 2844